Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 6, 2009                                                                                                 Marilyn Kelly,
                                                                                                                    Chief Justice

  137348                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 137348
                                                                    COA: 283792
                                                                    Wayne CC: 07-011473-FH
  DARRYL DUCKETT,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 4, 2008 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should now be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 6, 2009                      _________________________________________
           p0720                                                               Clerk